Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, made and entered into this 31 day of October, 2005, by and
between JohnsonDiversey, Inc., a Delaware corporation (“JDI”) and Pedro
Chidichimo (“Employee”).

 

In consideration of the mutual promises and agreements set forth below, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

ARTICLE I

Employment

 

1.1 Position and Responsibilities. During the period of this Agreement and
subject to the terms and conditions hereof, the Employee agrees to serve as
Senior Vice President (President, Americas), or such other officer position as
Employee may be assigned to by the President/CEO, and to be responsible for the
typical management responsibilities expected of an officer holding such position
and such other responsibilities consistent with such position as may be assigned
to the Employee from time to time by the President/CEO.

 

1.2 Place of Employment. Employee’s initial principal place of employment shall
be Buenos Aires, Argentina.

 

1.3 Duties. During the Period of Employment, the Employee shall devote all of
Employee’s business time, attention and skill to the business and affairs of the
Company and its subsidiaries, except, so long as such activities do not
unreasonably interfere with the business of the Company or diminish the
Employee’s obligations under the Agreement, that Employee may (i) participate in
the affairs of any governmental, educational or other charitable institution, or
engage in professional speaking and writing activities, or (ii) serve as a
member of the board of directors of other corporations, and in either case, the
Employee shall be entitled to retain all fees, royalties and other compensation
derived from such activities in addition to the compensation and other benefits
payable to him under this Agreement; and provided further, that the Employee may
invest Employee’s personal or family funds in any form or manner he may choose
that will not require any services on Employee’s part in the operation of or the
affairs of the entities in which such investments are made. The Employee will
perform faithfully the duties consistent with Employee’s position and which may
be assigned to Employee from time to time by the President/CEO.

 

ARTICLE II

Term and Termination

 

2.1 Term. Employee’s employment under this Agreement shall commence on July 1,
2005, shall be at will, and may be terminated by formal or informal action of
the President/CEO at any time for any reason not prohibited by law.

 

2.2 Resignation or Termination for Cause. If Employee should resign Employee’s
employment, or if the President/CEO should terminate Employee’s employment for
cause, Employee shall not be entitled to any compensation or remuneration other
than such amounts and benefits as Employee is eligible to receive under JDI’s
then prevailing policies and benefit plans and as prescribed by law. “Cause”
means termination for any of the following reasons:

 

(a) Material breach of this Agreement.

 

(b) Failure to perform within the provisions of “This We Believe.”

 

(c) Willful misconduct, or willful violation of the law in the performance of
duties under this Agreement.

 

(d) Willful failure or refusal to follow reasonable, explicit, and lawful
instructions or directions from the President/CEO concerning the operation of
JDI’s business.



--------------------------------------------------------------------------------

(e) Conviction of a felony.

 

(f) Theft or misappropriation of funds or property of JDI, or commission of any
material act of dishonesty involving JDI, its employees, or business.

 

(g) Appropriating any corporate opportunity of JDI, unless the transaction was
approved in writing by the President/CEO following full disclosure of all
pertinent details of the transaction.

 

(h) Breach of the fiduciary duty owed to JDI as an officer of JDI.

 

(i) Breach of any duty or obligation under the agreements attached as Addenda A
and B to this Agreement.

 

2.3 Retirement, Death, Disability or Termination without Cause.

 

(a) Employee’s employment shall terminate automatically and immediately upon
Employee’s Retirement or Death.

 

(b) Upon the President/CEO’s written determination that Employee is unable, due
to a disability, to continue carrying out the duties and responsibilities of
Employee’s position, Employee’s officer status will be terminated, and
Employee’s employment will continue pursuant to the JDI’s applicable policies
and benefits related to disabled employees. For purposes of this Agreement,
“disability” means the inability of the Employee, due to a physical or mental
impairment, for 120 consecutive days to perform the essential duties and
functions contemplated by this Agreement with or without reasonable
accommodation. A determination of disability shall be made by an independent
physician selected by the President/CEO who is deemed satisfactory to the
Employee, and Employee shall cooperate with the efforts to make such
determination. Notice of determination of disability shall be provided by the
President/CEO in writing to Employee stating the facts and reasons for such
determination. Any such determination shall be conclusive and binding on the
parties. Nothing in this section, however, shall be deemed to alter JDI’s duty
to reasonably accommodate, if possible, any disability of Employee. Any
determination of disability under this Section is not intended to affect any
benefits to which employee may be entitled under any long term disability
insurance policy provided by JDI or Employee with respect to Employee, which
benefits shall be governed solely by the terms of any such insurance policy.

 

(c) If Employee’s employment is terminated as a result of Death, Employee’s
estate shall, in addition to any other compensation and benefits provided by JDI
policies and benefit plans then in effect, receive (1) a prorated performance
bonus for the fiscal year in which the termination occurs, as described in
Section 3.2, which shall be payable at the time and in the manner in which JDI
normally pays such bonuses; and (2) reimbursement of expenses to which Employee
is entitled under Section 3.6.

 

(d) If Employee’s employment is terminated as a result of Termination without
Cause, Employee shall, in addition to any other compensation and benefits
provided by JDI policies and benefit plans then in effect, and so long as
Employee complies with all provisions of the Agreement to Respect Proprietary
Rights and Noncompete and Code of Ethics, attached as Addenda A and B,
respectively, receive (1) continuation of Employee’s base salary for one year;
(2) a performance bonus prorated for the period worked during the year in which
the termination occurs, as described in Section 3.2; and (3) a performance bonus
at the target level for the one-year salary continuation period.

 

ARTICLE III

Compensation

 

3.1 Base Salary. The Company agrees to pay the Employee an initial base salary
(“Base Salary”) of ARS 392,000. Such Base Salary shall be payable according to
the customary payroll practices of the Company. The Employee shall be considered
for an increase in Base Salary effective on the payroll date nearest April 1 of
each contract year.



--------------------------------------------------------------------------------

3.2 Performance Bonus. The Employee shall be eligible to receive, at the
discretion of the Board of Directors Compensation Committee, a Performance Bonus
in accordance with the terms of the Performance Bonus Opportunity Plan. The
Employee’s target bonus is 50% of the base salary as of the last day of the
fiscal year. Depending on achievement of objectives, this amount can range
between 0% and 100% of the target. The Performance Bonuses are paid after
approval by the Board of Directors Compensation Committee of the Company.

 

3.3 Long Term Incentive Plan. You will participate in the new JohnsonDiversey
Long Term Incentive Plan (LTIP) appropriate to your officer/tier level in the
Company.

 

3.4 Deferred Compensation Plan. The Employee shall be eligible to participate in
the Company’s Deferred Compensation Plan.

 

3.5 Flexible Spending Account. Employee shall be entitled to an annual Flexible
Spending Account of $7,500 to be used for annual country club dues, financial
planning, tax advice/preparation, estate planning, legal fees associated with
estate and/or property matters, automobile lease, automobile payments (monthly
payments only), and health club membership.

 

3.6 Benefits. Employee shall be entitled to participate in all benefit programs
which JDI from time to time may make available to other executive level
employees in the Employee’s assigned country for benefit purposes. Employee
shall have no vested rights in any such programs except as expressly provided
under the terms thereof. JDI expressly reserves the right in its sole discretion
to terminate or modify any such programs at any time and from time to time.

 

ARTICLE IV

Miscellaneous

 

4.1 Entire Agreement. This Agreement sets forth the entire agreement between the
parties relating to the subject matter hereof and supersede all prior agreements
between the parties relating to the subject matter hereof.

 

4.2 Waiver of Breach. The waiver by a party of the breach of any provision of
this Agreement shall not be deemed a waiver by said party of any other or
subsequent breach.

 

4.3 Assignment. This Agreement shall not be assignable by JDI without the
written consent of Employee; provided, however, that if JDI shall merge or
consolidate with or into, transfer substantially all of its assets, including
goodwill, to another corporation or other form of business organization, this
Agreement shall be binding upon and shall inure to the benefit of the successor
corporation in such merger, consolidation or transfer. Employee may not assign,
pledge or encumber any interest in this Agreement or any part thereof without
the written consent of JDI.

 

4.4 Disputes. Any dispute or controversy arising from or relating to this
Agreement shall be submitted to and decided by binding arbitration in the State
of Wisconsin, USA. At the request of either JDI or Employee, arbitration
proceedings will be conducted in the utmost secrecy; in such case, all
documents, testimony and records shall be received, heard and maintained by the
arbitrator(s) in secrecy, available for inspection only by JDI or by the
Employee and by their respective attorneys and experts who shall agree, in
advance and in writing, to receive all such information in confidence and to
maintain such information in secrecy until such information shall be generally
known. The parties shall share all expenses of arbitration equally.

 

4.5 Limitation on Claims. Any claim or controversy otherwise arbitrable
hereunder shall be deemed waived, and no such claim or controversy shall be made
or raised, unless a request for arbitration thereof has been given as provided
below to the other party in writing not later than six months after the date on
which the facts giving rise to the claim or controversy first arose.



--------------------------------------------------------------------------------

4.6 Notices. All notices, requests, demands or other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given to any party when delivered personally (by courier service or
otherwise), when delivered by telecopy or facsimile, by overnight courier, or
seven days after being mailed by first-class mail, postage prepaid and return
receipt requested in each case to the applicable addresses set forth below:

 

If to Employee:

 

Pedro Chidichimo

   

Av Marquez 970

   

B1682BAQ Villa Bosch

   

Buenos Aires

   

Argentina

If to JDI:

 

JoAnne Brandes

   

Executive Vice President, Chief Administrative Officer,

   

General Counsel & Secretary

   

JohnsonDiversey, Inc.

   

8310 16th Street – MS 510

   

P.O. Box 902

   

Sturtevant, WI 53177-0902

 

or to such other address as such party shall have designated by written notice
so given to each other party.

 

4.7 Amendment. This Agreement may be modified only in writing, signed by both of
the parties. Headings included in this Agreement are for convenience only and
are not intended to limit or expand the rights of the parties hereto.

 

4.8 Severability. If any provision of this Agreement is determined to be invalid
or unenforceable, then such invalidity or unenforceability shall have no effect
on the other provisions hereof, which shall remain valid, binding and
enforceable and in full force and effect, and such invalid or unenforceable
provision, shall be construed in a manner so as to give the maximum valid and
enforceable effect to the intent of the parties expressed therein.

 

4.9 Incorporation of Terms. The introductory language and recitals set forth
above, and Addenda A and B attached hereto, are incorporated by reference as a
part of this Agreement.

 

4.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Wisconsin, USA (regardless of
such State’s conflicts of law principles).

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day, month and year first above written.

 

JOHNSONDIVERSEY, INC. By:  

/s/ JoAnne Brandes

--------------------------------------------------------------------------------

    JoAnne Brandes, Executive Vice     President, Chief Administrative Officer,
    General Counsel & Secretary

/s/ Pedro Chidichimo

--------------------------------------------------------------------------------

Pedro Chidichimo